Order entered January 6, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-01397-CV

                                    COREY STEELE, Appellant

                                                  V.

                                 UG NATIONAL, ET AL., Appellees

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-19-07861

                                             ORDER
       This appeal was filed November 13, 2019. Neither the clerk’s record nor the reporter’s

record has been filed to date.

       On November 20, 2019, appellant filed a statement of inability to afford costs. Appellees

have contested the statement, and a hearing on the contest is scheduled for January 13, 2020.

Asserting the contest was untimely filed and the record is overdue, appellant has filed a motion

to compel the district clerk and court reporter to file the appellate record without payment of

costs, a motion to enjoin the district clerk and court reporter from sitting in their official capacity

until they have filed the record, and a motion to stay the trial court’s hearing on appellees’

contest to appellant’s statement.
          We DENY the motion to stay. See TEX. R. CIV. P. 145 (governing payment of costs for

preparation of appellate record when party files statement of inability to afford costs). As the

trial court has not yet ruled on the contest, we DENY as premature the motions to compel and

enjoin.


          .


                                                   /s/     ROBERT D. BURNS, III
                                                           CHIEF JUSTICE